     Case 2:17-cv-02400-JAM-DMC Document 27 Filed 08/19/20 Page 1 of 3

1    Scottlynn J Hubbard, SBN 212970
2    Disabled Advocacy Group, APLC
     12 Williamsburg Lane
3    Chico, CA 95926
4    Telephone: (530) 895-3252
     Facsimile: (530) 894-8244
5
6    Attorneys for Plaintiff
7
8
9
10
11
12                                    United States District Court
13                                    Eastern District of California
14
15   Amy Ahl-Wright,                                 )
                                                     )   Case No. 2:17-cv-02400-JAM-DMC
16                                                   )
             Plaintiff,                              )
                                                     )   Stipulation to Dismiss Case With
17
             vs.                                     )   Prejudice; Order
18                                                   )
     Regents of the University of                    )
19                                                   )
     California; William G. Streng;                  )
20   Extension Partners,                             )   Honorable John A. Mendez
                                                     )
21           Defendants.                             )
                                                     )
22                                                   )
                                                     )
23
24
25
26
27
28

     Ahl-Wright v. Regents of the University of California, et al.             Case No. 2:17-cv-02400-JAM-DMC
                                        Stipulation to Dismiss; [Proposed] Order
                                                    Page 1
     Case 2:17-cv-02400-JAM-DMC Document 27 Filed 08/19/20 Page 2 of 3

1    TO THE COURT AND ALL PARTIES:
2            IT IS HEREBY JOINTLY REQUESTED, by plaintiff Amy Ahl-Wright
3    and defendants Regents of the University of California; William G. Streng; and,
4    Extension Partners, that this Court enter a dismissal with prejudice of plaintiff’s
5    complaint in the above-entitled action in its entirety as to all parties pursuant to
6    Fed. R. Civ. P. 12(b)1 on the grounds that Plaintiff lacks standing under the
7    ADAAA to pursue federal claims.
8
9    Dated: August 19, 2020                           Disabled Advocacy Group, APLC
10
11                                                    /s/ Scottlynn J Hubbard, esq. /
12                                                    Scottlynn J Hubbard
                                                      Attorney for Amy Ahl-Wright
13
14   Dated: August 19, 2020                           Porter Scott, PC
15
16
                                                       /s/ Carl L. Fessenden         /
17                                                    Carl L. Fessenden
18                                                    Attorney for Regents of the University of
                                                      California
19
20
     Dated: August 19, 2020                           Cholakian & Associates
21
22
23                                                     /s/Brian J. Finn, Esq.         /
                                                      Kevin K. Cholakian
24                                                    Brian J. Finn
25                                                    Attorney for William G. Streng and
                                                      Extension Partners
26
27
28

     Ahl-Wright v. Regents of the University of California, et al.             Case No. 2:17-cv-02400-JAM-DMC
                                        Stipulation to Dismiss; [Proposed] Order
                                                    Page 2
     Case 2:17-cv-02400-JAM-DMC Document 27 Filed 08/19/20 Page 3 of 3

1                                                 ORDER
2            Upon consideration of the Stipulation to Dismiss submitted by plaintiff
3    Amy Ahl-Wright and defendants Regents of the University of California;
4    William G. Streng; and, Extension Partners,
5            IT IS HEREBY ORDERED that the above-entitled action is dismissed
6    with prejudice in its entirety as to all parties pursuant to Fed. R. Civ. P. 12(b)1
7    on the grounds that Plaintiff lacks standing under the ADAAA to pursue federal
8    claims.
9
10    Dated: August 19, 2020
                                              /s/ John A. Mendez_____________________
11                                            United States District Judge John A. Mendez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Ahl-Wright v. Regents of the University of California, et al.             Case No. 2:17-cv-02400-JAM-DMC
                                        Stipulation to Dismiss; [Proposed] Order
                                                    Page 3
